DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 13 is allowed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed towards “a program” and all the limitations further recite and limit Applicants invention with “a program code for…”.  A program and program code is not one of the four statutory categories “process, machine, manufacture or composition of matter” as recited in 35 USC 101, thus, such a program cannot be patentable subject matter. 


Claim Rejections - 35 USC § 112
3.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

 	Claims 1-12 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
“A rejection under § 112, ¶ 2 may be appropriate in the following situations when examining means-plus-function claim limitations under § 112, ¶ 6:
(1) when it is unclear whether a claim limitation invokes § 112, ¶ 6;
(2) when § 112, ¶ 6 is invoked and there is no disclosure or there is insufficient disclosure of structure, material, or acts for performing the claimed function; and/or
(3) when § 112, ¶ 6 is invoked and the supporting disclosure fails to clearly link or associate the disclosed structure, material, or acts to the claimed function.”
See Supplemental Examination Guidelines for Determining Compliance with 35 USC §112 and for Treatment of related Issues in Patent Applications, 76 FR 7162, 7168 (Feb. 9, 2011).
Regarding claim 1-12, the claims contain at least one limitation that invokes §112 ¶6, while failing to provide sufficient disclosure of structure, material, or acts for performing the claimed function. See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1565, (Fed. Cir. 1991); see also In re Donaldson Co., 16 F.3d 1189, 1195 (Fed. Cir. 1994) (en banc). Thus, claims 1-14 is/are rejected under §112 ¶2.
Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step, or non-structure terms) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
 	(b) applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.  For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Rationale for invoking §112 6¶
Examiners will apply § 112, ¶ 6 to a claim limitation that meets the following conditions:
(1) The claim limitation uses the phrase ‘‘means for’’ or ‘‘step for’’ or a non-structural term that does not have a structural modifier;
(2) the phrase ‘‘means for’’ or ‘‘step for’’ or the non-structural term recited in the claim is modified by functional language; and
(3) the phrase ‘‘means for’’ or ‘‘step for’’ or the non-structural term recited in the claim is not modified by sufficient structure, material, or acts for achieving the specified function.
This modifies the 3-prong analysis in MPEP § 2181, which will be revised in due course.  See Supplemental Examination, 76 FR at 7167.
	
Regarding claim 1, Claim limitations “feeder-link communication section that transmits,” “interference suppression section that suppresses”, “feeder-link communication section receives”, “interference suppression section performs” have been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “section” coupled with functional language “that transmits,” “that suppresses”, “receives pilots”, “section performs” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
A review of the specification found no explicit hardware or structure tied to the various “sections”.
 	Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 1 is rejected under 35 USC 112 second paragraph. Claims 2-10 are rejected under 35 U.S.C. 112, second paragraph for their dependency on claim 1.
Regarding claim 11, Claim limitations “feeder-link communication section that transmits,” “interference suppression section that suppresses”, “feeder-link communication section receives”, “interference suppression section performs” have been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “section” coupled with functional language “that transmits,” “that suppresses”, “receives pilots”, “section performs” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
A review of the specification found no explicit hardware or structure tied to the various “sections”.
 	Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 1 is rejected under 35 USC 112 second paragraph. Claims 12 is rejected under 35 U.S.C. 112, second paragraph for their dependency on claim 11.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478